DOMENGEAUX, Judge.
For the reasons assigned in the case of Barry D. Burris v. Insured Lloyds, et al, 417 So.2d 511 (La.App. 3rd Cir. 1982), the judgment of the district court is reversed in part, affirmed in part, and recast as follows:
It is hereby Ordered, Adjudged, and Decreed that there be judgment herein in favor of plaintiff, Dairyland Insurance Company, and against defendants, Lester East-erling and Insured Lloyds, in solido, in the full and true sum of One Thousand, Two Hundred Thirty-one and 66/100 ($1,231.66) Dollars, subject to a settlement agreement between the parties which is evidenced in the record.
It is further Ordered, Adjudged, and Decreed that there be judgment herein in favor of plaintiff, Barry D. Burris, individually, and against defendants, Lester Easter-ling, and Insured Lloyds, insólido, for the full and true sum of Two Hundred and Fifty and no/100 ($250.00) Dollars;
*517It is further Ordered, Adjudged, and Decreed that there be judgment herein in favor of defendant, the State of Louisiana, through the Department of Transportation and Development, against the claims of plaintiff, rejecting plaintiff’s demands as to said defendant, and dismissing said defendant from this lawsuit.
Costs at trial and on appeal are to be assessed to defendants Lester Easterling and Insured Lloyds.
REVERSED IN PART, AFFIRMED IN PART, AND RENDERED.